7/11/2018                                                               About Us



        Home (https://www.saintbenedictpress.com/index.php/)  About Us


     Helping People Become Saints

     Saint Benedict Press (/saint-benedict-press.html) Helps parishes engage parishioners and lead them into a deeper and
     more active Catholic faith.

     Our products and programs are developed with one primary goal in mind: to help people become saints. Our o erings
     include Bibles, catechist gifts and ministry resources, gifts for First Communion, Con rmation, and other parish
     "Touchpoints", video programs from today's top Catholic experts, and Bible and faith-related studies such as the popular
     Doors of Mercy and Queen of Heaven.

     Our name pays tribute to the guiding in uence of the Benedictine monks of Belmont Abbey, a short distance from our
     headquarters in Charlotte, NC. Our mission is to re ect the charisms of joy, spiritual development, zeal and fraternal charity.

     Saint Benedict Press publishes under several imprints, including TAN Books, Catholic Courses, and Catholic Scripture Study
     International and are active members of Catholic Marketing Network (CMN) and the Association of Catholic Publishers (ACP).

     Other Imprints:

            TAN Books (/tan-books.html) was founded in 1967. Since its founding, it has been committed to the preservation and
            promotion of the spiritual, theological and liturgical traditions of the Roman Catholic Church. TAN Books publishes over
            500 titles on Thomistic theology, traditional devotions, Church doctrine, history, lives of the saints, educational
            resources, and more.

            Saint Benedict Press (/saint-benedict-press.html) since its founding in 2008, has published Catholic Bibles, parish
            programs, literature and prayer books re ective of a traditional Catholic worldview. We are the only publisher of all
            three major English translations of the Catholic Bible: the Douay-Rheims, RSV-CE, and the NABRE. Our parish programs
            are present in more than 1,500 parishes across the country.

            Catholic Courses (/catholic-courses.html) shares the riches of our Catholic intellectual heritage through audio and
            video lectures presented by the best minds of the Church. Courses are o ered in six categories--History, Philosophy,
            Scripture, Literature, Saints, and Theology. God made us for the intellectual life and gave us an inborn hunger for truth.
            Satisfy that hunger with Catholic Courses and Learn More.

            Catholic Scripture Study International (/catholic-scripture-study.html) was founded in 2003 and publishes more
            than 30 Bible and faith-related study programs. CSS studies are authored by well-known Bible scholars - such as Dr.
            Scott Hahn, Steve Ray, Mike Aquilina and Mark Shea - and are led in hundreds of parishes, universities, and
            organizations across the country.

            Confraternity of the Precious Blood (/confraternity-of-the-precious-blood.html) was founded in 1890, dedicated
            to supporting the historic Monastery of the Precious Blood in Brooklyn, NY, and the religious sisters who call it home.
            Specializing in publishing pocket devotionals, the Confraternity has brought millions of copies of its iconic titles,
            including My Daily Bread, My Way of Life, and My Imitation of Christ, into Catholic parishes and homes.

            Neumann Press (https://neumann.benedictpress.com/) named after Saint John Neumann, was founded in 1981
            with the goal of reviving long-lost Catholic titles with beautiful bindings and excellent content. We publish vintage
            children's books and new editions of favorite out-of-print readers, history books, novels and story books for pre-school
            through high school. 

            American Chesterton Society (https://www.tanbooks.com/index.php/american-chesterton-society.html) ACS
            Books is the publishing division of The American Chesterton Society. It’s objective. is to print books grounded in the
            tradition of the English writer, G.K. Chesterton with a broad scope covering faith topics, current events, ction, and
            biographies. In May 2015, TAN Books was named the O cial Publisher of ACS Books.




               Case 3:16-cv-00695-FDW-DCK Document 94-22 Filed 11/14/18 Page 1 of 1
https://www.saintbenedictpress.com/index.php/about-us-stbp                                                                            1/1
